                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

PERICE L. LADD,                                        )
                                                       )
                         Plaintiff,                    )
                                                       )
        vs.                                            )        Case No. 18-cv-2196-JPG
                                                       )
JEFFERSON COUNTY JAIL,                                 )
                                                       )
                         Defendant.                    )

                              MEMORANDUM AND ORDER

GILBERT, District Judge:

        On January 23, 2019, Plaintiff’s Motion for Leave to Proceed in forma pauperis (“IFP”) was

granted, and Plaintiff was ordered to pay an initial partial filing fee of $3.32 for this action no later than

February 6, 2019 (Doc. 9). Plaintiff was also ordered to pay the remaining balance of the $350 filing fee

($346.68) or file an updated motion for leave to proceed IFP by that same date (Doc. 9). Plaintiff was

clearly warned in that Order that failure to do so would result in dismissal of this case. The date to comply

has passed, and Plaintiff has failed to do so. No payments have been received in this case, and an

updated motion for leave to proceed IFP has not been filed. The Court will not allow this matter

to linger indefinitely. Accordingly, this action is DISMISSED without prejudice for Plaintiff’s failure

to comply with an Order of this Court. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

        This dismissal shall NOT count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C.

§ 1915(g). Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action was

filed, thus the filing fee of $350 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). The Clerk’s Office is DIRECTED to close this case and enter judgment.




                                                      1
IT IS SO ORDERED.

DATED: February 19, 2019

                               s/J. Phil Gilbert
                               United States District Judge




                           2
